Title: From George Washington to Benjamin Lincoln, 3 November 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir,
                      3 November 1781
                  
                  The Troops which you will have under your command are to be Marched, after debarking at the head of the Bay, into the States of New Jersey & New York—Those of New Jersey will take Post somewhere in the Vicinity of Morristown, to cover the Country adjacent, & to secure the communication between the Delaware & North River.  The two Regiments of New York, unless the situation of our affairs to the Northward, should render it necessary to march them further, may take Post in the Jersey Hutts at Pompton, & send a detachment of Fifty men to the Block House at the mouth of Smiths Clove.  the remainder of the Troops are to march to the No. River, and are to be disposed of (if I do not arrive there before them) as majr Genl Heath shall direct, after the light Companies have joined their respective Regiments.  Those of York, & Jersey may do this immediately, if it shall be found more convenient.
                  Every necessary assistance is to be afforded at the head of Elk in unloading, securing or removg the Public Stores—And particular attention must be given to the Sick and Invalids to get them forward—or provided for—in the most convenient manner. 
                  
               